Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 04 August 2021. Claims 1, 4, 8, 11, 15, and 18 were amended. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 Computer Readable Storage Medium
Regarding step 1 of the analysis, Examiner notes that claim 15 is appropriately considered in light of paragraph [0063] of the originally filed specification, which specifically excludes interpretation of a computer readable storage medium as a transitory signal per se.

Claims 1-20 are rejected under 35 USC § 101
Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claims 1, 8 and 15 recite:
obtaining a plurality of electronic medical records for an individual, at least one of the plurality of electronic medical records including a medication prescribed to the individual; 
annotating each electronic medical record …, wherein the annotations include a date associated with the electronic medical record, a date the medication was prescribed, a duration for the prescription, a dosage of the medication, and a provider associated with the medication prescribed; 
grouping medications prescribed to the individual into two groups based on the annotations, the groups including a first group of medications that the individual is currently prescribed and the second group of medications that the individual does not have a current prescription for; 
identifying a known adverse interaction between one of the first group of medications and one of the second group of medications, based on … known interactions for each medication identified in the plurality of electronic medical records; and 
notifying the individual of the known adverse interaction, wherein the notification includes a description of the known adverse interaction.
Therefore, the claim as a whole is directed to “searching patient records for adverse medication interactions”, which is an abstract idea because it is a mental process. “Searching patient records for adverse medication interactions” is considered to be a mental process because it is a concept capable of being performed in the human mind (including an observation, evaluation, judgment, opinion) with the aid of pen and paper or a computer. A doctor can look over a list of 
This judicial exception is not integrated into a practical application. In particular, claims 1, 8, and 15 recite the following additional elements:
a memory;
computer readable instructions;
one or more processors;
a database; and
performing natural language processing on all of the plurality of electronic medical records.
These additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which is not enough to integrate the abstract idea into a practical application (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1, 8, and 15 are directed to an abstract idea.
Claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool 
Dependent claims 2-7, 9-14, and 16-20 merely further limit the abstract idea and are thereby considered to be ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. 2018/0121606) in view of Churchwell (U.S. 2013/0191161).
Regarding claim 1, Allen discloses a method identifying adverse effects of medications, the method comprising:
obtaining a plurality of electronic medical records for an individual (See Allen [0096] the system aggregates patient medical records from a variety of sources.), at least one of the plurality of electronic medical records including a medication prescribed to the individual (See Allen [0096] the system checks the patient medical records to identify ; 
annotating each electronic medical record by performing natural language processing on all of the plurality of electronic medical records (See Allen [0096] the system uses natural language processing to identify indicators of medication types. The system is aggregating the patient data from the various EMR systems. This aggregation is understood to meet the broadest reasonable interpretation of “creating annotations for each medical record.”), wherein the annotations include a date associated with the electronic medical record (See Allen [0108] information in the aggregated patient EMR data includes dates of medications and dates of fulfilled prescriptions. This meets the broadest reasonable interpretation of “a data associated with the medical record.”), a date the medication was prescribed (See Allen [0045] system uses the dates for the medication prescriptions.), a duration for the prescription, a dosage of the medication (See Allen [0107] the system can determine the amount of dosage and the times to complete taking the medication.), and a provider associated with the medication prescribed (See Allen [0045] For each medication, a set of sources (institutions) that prescribed the medication, the medical personnel (e.g., physician) responsible for the prescription, and the like, are identified to thereby identify a specific source of an instance of the medication prescription.); 
identifying a known adverse interaction between one of the first group of medications and one of the second group of medications (See Allen [0116]-[0118] The system can compare medications to list of other medications with known negative interactions (i.e.  based on a database of known interactions for each medication identified in the plurality of electronic medical records (See Allen [0116] the medication interactions may be evaluated based on pre-defined data structures indicating medication interactions, such as the medication resource information stored in the resource data structures 122. [0117] the resource data structures 122 may comprise a drug label database that has information for all drugs approved by the Federal Drug Administration (FDA) of the United States of America, along with the interactions, contraindications, and warnings that those drug labels contain.); and 
notifying the individual of the known adverse interaction (See Allen [0112] a warning notification, of a contra-indication (i.e. “adverse interaction”), may be generated and output to the patient and/or medical professional.) wherein the notification includes a description of the known adverse interaction (See Allen [0126] the notification may indicate the various reasons as to why the medication should be considered for removal and/or addition. This is understood to include an indication of the known adverse interactions.).
Allen does not disclose: 
 grouping medications prescribed to the individual into two groups based on the annotations, the groups including a first group of medications that the individual is currently prescribed and the second group of medications that the individual does not have a current prescription for; 

grouping medications prescribed to the individual into two groups based on the annotations, the groups including a first group of medications that the individual is currently prescribed and the second group of medications that the individual does not have a current prescription for (See Churchwell [0191] the system can create a comprehensive view of patient’s current medications (i.e. “currently prescribed”) and historical medications (i.e. “does not have a current prescription”). Therefore, the system can create a list of these two groupings based on dates, as indicated by the medications being labeled as historical.);
The system of Churchwell is applicable to the disclosure Allen as they both share characteristics and capabilities, namely, they are directed to detecting, for a patient, prescribed medications with adverse interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen to include grouping a patients medications by date as taught by Churchwell. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Allen in order to reconcile incomplete or conflicting information across one or more systems (See Churchwell [0191]).

Regarding claim 2, Allen in view of Churchwell discloses the method of claim 1. Allen further discloses a method comprising:
notifying a provider associated with the one of the first group of medications of the known adverse interaction (See Allen [0112] a warning notification, of a contra-.

Regarding claim 3, Allen in view of Churchwell discloses the method of claim 1. Allen further discloses a method wherein:
notifying the individual of the known interaction includes providing the individual an identification of the one of the first group of medications and an identification the one of the second group of medications (See Allen [0113] the notification may indicate the contraindication in the patient’s aggregated patient EMR. This is understood to mean that the notification includes all the relevant information about the contraindication, including an identification of the two medications known to have a negative interaction.).

Regarding claim 4, Allen in view of Churchwell discloses the method of claim 1. Allen further discloses a method wherein:
at least one of the plurality of electronic medical records includes a medication condition of the individual (See Allen [0112] the information included in the aggregated patient EMR can include “current medication conditions.”).

Regarding claim 5
identifying an adverse indication between a medication prescribed of the first group of medications and the medication condition of the individual (See Allen [0112] the system can compare a current prescription with a patient’s medication condition. An example given in this paragraph is comparing a patients high blood pressure (i.e. “medication condition”) to a prescription that should not be administered to patients with high blood pressure.).

Regarding claim 6, Allen in view of Churchwell discloses the method of claim 5. Allen further discloses a method comprising:
providing a notification to at least one of the individual and a provider associated with the medication prescribed of the first group of the adverse indication (See Allen [0112] a warning notification, of a contra-indication (i.e. “adverse interaction”), may be generated and output to the patient and/or medical professional.).

Regarding claim 7, Allen in view of Churchwell discloses the method of claim 6. Allen further discloses a method wherein:
the notification includes an identification of the medication prescribed of the first group of medications and the adverse indication (See Allen [0113] the notification may indicate the contraindication in the patient’s aggregated patient EMR. This is understood to mean that the notification includes all the relevant information about the contraindication, including an identification of the medication and known negative interaction with a patients current medication condition.).

Regarding claim 8, Allen discloses a system comprising:
a memory having computer readable instructions; and one or more processors for executing the computer readable instructions (See Allen [0033] the system can include “any use of a general and/or specialized processor in combination with appropriate software loaded or stored in a machine readable memory and executed by the processor.”), the computer readable instructions controlling the one or more processors to perform operations comprising:
obtaining a plurality of electronic medical records for an individual (See Allen [0096] the system aggregates patient medical records from a variety of sources.), at least one of the plurality of electronic medical records including a medication prescribed to the individual (See Allen [0096] the system checks the patient medical records to identify instances of medication information. Therefore, the system disclosed can include at least on medical record including a medication prescribed.); 
annotating each electronic medical record by performing natural language processing on all of the plurality of electronic medical records (See Allen [0096] the system uses natural language processing to identify indicators of medication types. The system is aggregating the patient data from the various EMR systems. This aggregation is understood to meet the broadest reasonable interpretation of “creating annotations for each medical record.”), wherein the annotations include a date associated with the electronic medical record (See Allen [0108] information in the aggregated patient EMR data includes dates of medications and dates of fulfilled prescriptions. This meets the , a date the medication was prescribed (See Allen [0045] system uses the dates for the medication prescriptions.), a duration for the prescription, a dosage of the medication (See Allen [0107] the system can determine the amount of dosage and the times to complete taking the medication.), and a provider associated with the medication prescribed (See Allen [0045] For each medication, a set of sources (institutions) that prescribed the medication, the medical personnel (e.g., physician) responsible for the prescription, and the like, are identified to thereby identify a specific source of an instance of the medication prescription.); 
identifying a known adverse interaction between one of the first group of medications and one of the second group of medications (See Allen [0116]-[0118] The system can compare medications to list of other medications with known negative interactions (i.e. “adverse interactions”) Therefore, the system can compare two lists of medications and check for adverse interactions among the lists.) based on a database of known interactions for each medication identified in the plurality of electronic medical records (See Allen [0116] the medication interactions may be evaluated based on pre-defined data structures indicating medication interactions, such as the medication resource information stored in the resource data structures 122. [0117] the resource data structures 122 may comprise a drug label database that has information for all drugs approved by the Federal Drug Administration (FDA) of the United States of America, along with the interactions, contraindications, and warnings that those drug labels contain.); and 
notifying the individual of the known adverse interaction (See Allen [0112] a warning notification, of a contra-indication (i.e. “adverse interaction”), may be generated and output to the patient and/or medical professional.), wherein the notification includes a description of the known adverse interaction (See Allen [0126] the notification may indicate the various reasons as to why the medication should be considered for removal and/or addition. This is understood to include an indication of the known adverse interactions.).
Allen does not disclose: 
grouping medications prescribed to the individual into two groups based on the annotations, the groups including a first group of medications that the individual is currently prescribed and the second group of medications that the individual does not have a current prescription for; 
Churchwell teaches:
grouping medications prescribed to the individual into two groups based on the annotations, the groups including a first group of medications that the individual is currently prescribed and the second group of medications that the individual does not have a current prescription for (See Churchwell [0191] the system can create a comprehensive view of patient’s current medications (i.e. “currently prescribed”) and historical medications (i.e. “does not have a current prescription”). Therefore, the system can create a list of these two groupings based on dates, as indicated by the medications being labeled as historical.);


Regarding claim 9, Allen in view of Churchwell discloses the system of claim 8. Allen further discloses a system wherein:
the operations further comprise notifying a provider associated with the one of the first group of medications of the known adverse interaction (See Allen [0112] a warning notification, of a contra-indication (i.e. “adverse interaction”), may be generated and output to the patient and/or medical professional. This notification can go out to the medical professional writing/considering a current prescription.).

Regarding claim 10, Allen in view of Churchwell discloses the system of claim 8. Allen further discloses a system wherein:
notifying the individual of the known interaction includes providing the individual an identification of the one of the first group of medications and an identification the one of the second group of medications (See Allen [0113] the notification may indicate the .

Regarding claim 11, Allen in view of Churchwell discloses the system of claim 8. Allen further discloses a system wherein:
at least one of the plurality of electronic medical records includes a medication condition of the individual (See Allen [0112] the information included in the aggregated patient EMR can include “current medication conditions.”).

Regarding claim 12, Allen in view of Churchwell discloses the system of claim 11. Allen further discloses a system wherein the operations further comprise:
identifying an adverse indication between a medication prescribed of the first group of medications and the medication condition of the individual (See Allen [0112] the system can compare a current prescription with a patient’s medication condition. An example given in this paragraph is comparing a patients high blood pressure (i.e. “medication condition”) to a prescription that should not be administered to patients with high blood pressure.).

Regarding claim 13
providing a notification to at least one of the individual and a provider associated with the medication prescribed of the first group of the adverse indication (See Allen [0112] a warning notification, of a contra-indication (i.e. “adverse interaction”), may be generated and output to the patient and/or medical professional.).

Regarding claim 14, Allen in view of Churchwell discloses the system of claim 13. Allen further discloses a system wherein:
the notification includes an identification of the medication prescribed of the first group of medications and the adverse indication (See Allen [0113] the notification may indicate the contraindication in the patient’s aggregated patient EMR. This is understood to mean that the notification includes all the relevant information about the contraindication, including an identification of the medication and known negative interaction with a patients current medication condition.).

Regarding claim 15, Allen discloses a computer program product comprising:
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer processor to cause the computer processor to perform a method (See Allen [0033] the system can include “any use of a general and/or specialized processor in combination with appropriate software loaded or stored in a machine readable memory and executed by the processor.”) comprising:
obtaining a plurality of electronic medical records for an individual (See Allen [0096] the system aggregates patient medical records from a variety of sources.), at least one of the plurality of electronic medical records including a medication prescribed to the individual (See Allen [0096] the system checks the patient medical records to identify instances of medication information. Therefore, the system disclosed can include at least on medical record including a medication prescribed.); 
annotating each electronic medical record by performing natural language processing on all of the plurality of electronic medical record (See Allen [0096] the system uses natural language processing to identify indicators of medication types. The system is aggregating the patient data from the various EMR systems. This aggregation is understood to meet the broadest reasonable interpretation of “creating annotations for each medical record.”), wherein the annotations include a date associated with the electronic medical record (See Allen [0108] information in the aggregated patient EMR data includes dates of medications and dates of fulfilled prescriptions. This meets the broadest reasonable interpretation of “a data associated with the medical record.”) a date the medication was prescribed (See Allen [0045] system uses the dates for the medication prescriptions.), a duration for the prescription, a dosage of the medication (See Allen [0107] the system can determine the amount of dosage and the times to complete taking the medication.), and a provider associated with the medication prescribed (See Allen [0045] For each medication, a set of sources (institutions) that prescribed the medication, the medical personnel (e.g., physician) responsible for the prescription, and the like, are identified to thereby identify a specific source of an instance of the medication prescription.); 
identifying a known adverse interaction between one of the first group of medications and one of the second group of medications (See Allen [0116]-[0118] The system can compare medications to list of other medications with known negative interactions (i.e. “adverse interactions”) Therefore, the system can compare two lists of medications and check for adverse interactions among the lists.), based on a database of known interactions for each medication identified in the plurality of electronic medical records (See Allen [0116] the medication interactions may be evaluated based on pre-defined data structures indicating medication interactions, such as the medication resource information stored in the resource data structures 122. [0117] the resource data structures 122 may comprise a drug label database that has information for all drugs approved by the Federal Drug Administration (FDA) of the United States of America, along with the interactions, contraindications, and warnings that those drug labels contain.); and 
notifying the individual of the known adverse interaction (See Allen [0112] a warning notification, of a contra-indication (i.e. “adverse interaction”), may be generated and output to the patient and/or medical professional.) wherein the notification includes a description of the known adverse interaction (See Allen [0126] the notification may indicate the various reasons as to why the medication should be considered for removal and/or addition. This is understood to include an indication of the known adverse interactions.).
Allen does not disclose: 
 grouping medications prescribed to the individual into two groups based on the annotations, the groups including a first group of medications that the individual is currently prescribed and the second group of medications that the individual does not have a current prescription for; 
Churchwell teaches:
grouping medications prescribed to the individual into two groups based on the annotations, the groups including a first group of medications that the individual is currently prescribed and the second group of medications that the individual does not have a current prescription for (See Churchwell [0191] the system can create a comprehensive view of patient’s current medications (i.e. “currently prescribed”) and historical medications (i.e. “does not have a current prescription”). Therefore, the system can create a list of these two groupings based on dates, as indicated by the medications being labeled as historical.);
The system of Churchwell is applicable to the disclosure Allen as they both share characteristics and capabilities, namely, they are directed to detecting, for a patient, prescribed medications with adverse interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen to include grouping a patients medications by date as taught by Churchwell. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Allen in order to reconcile incomplete or conflicting information across one or more systems (See Churchwell [0191]).

Regarding claim 16, Allen in view of Churchwell discloses the computer program product of claim 15. Allen further discloses a computer program product wherein the method further comprises:
notifying a provider associated with the one of the first group of medications of the known adverse interaction (See Allen [0112] a warning notification, of a contra-indication (i.e. “adverse interaction”), may be generated and output to the patient and/or medical professional. This notification can go out to the medical professional writing/considering a current prescription.).

Regarding claim 17, Allen in view of Churchwell discloses the computer program product of claim 15. Allen further discloses a computer program product wherein:
notifying the individual of the known interaction includes providing the individual an identification of the one of the first group of medications and an identification the one of the second group of medications (See Allen [0113] the notification may indicate the contraindication in the patient’s aggregated patient EMR. This is understood to mean that the notification includes all the relevant information about the contraindication, including an identification of the two medications known to have a negative interaction.).

Regarding claim 18
at least one of the plurality of electronic medical records includes a medication condition of the individual (See Allen [0112] the information included in the aggregated patient EMR can include “current medication conditions.”).

Regarding claim 19, Allen in view of Churchwell discloses the computer program product of claim 18. Allen further discloses a computer program product wherein the method further comprises:
identifying an adverse indication between a medication prescribed of the first group of medications and the medication condition of the individual (See Allen [0112] the system can compare a current prescription with a patient’s medication condition. An example given in this paragraph is comparing a patients high blood pressure (i.e. “medication condition”) to a prescription that should not be administered to patients with high blood pressure.).

Regarding claim 20, Allen in view of Churchwell discloses the computer program product of claim 19. Allen further discloses a computer program product wherein the method further comprises:
providing a notification to at least one of the individual and a provider associated with the medication prescribed of the first group of the adverse indication (See Allen [0112] a warning notification, of a contra-indication (i.e. “adverse interaction”), may be generated and output to the patient and/or medical professional.).

Response to Arguments
Applicant's arguments filed on 04 August 2021, regarding the 35 U.S.C 101 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the inclusion of generic natural language processing with the claims is enough to integrate the judicial exception, recited in the claims, into a practical application. There is no evidence to support this conclusion. The inclusion of natural language processing does not more than merely use a computer as a tool to perform an abstract idea, which is not enough to integrate the abstract idea into a practical application (see MPEP 2106.05(f)). The claims do not include any additional elements that amount to significantly more than the judicial exception. Therefore, the claims are rejected for being directed to ineligible subject matter.
Applicant's arguments filed on 04 August 2021, regarding the 35 U.S.C. 103 rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the Allen reference is not prior art based on 35 U.S.C. 102(b)(2)(C). It is true that under 35 U.S.C. 102(b)(2)(C), Allen does not qualify as prior art under 102(a)(2). However, the Allen reference has a publication date of 03 May 2018 and the earliest priority date of the present application is 09 August 2019. This means the Allen reference was available to the public a year and 3 months  before the priority date of the present application and thus qualifies as prior art under 35 U.S.C. 102(a)(1). Therefore, the claims are rejected under 35 U.S.C. 103 rejection in view of the Allen and Churchwell references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato (U.S. 2005/0010435) discloses a system that can consider past prescriptions when determining an appropriate prescription to make (See Kato [0098]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                           
/JONATHAN DURANT/Primary Examiner, Art Unit 3626